      Case 2:16-cv-00298-ILRL-DEK Document 128 Filed 02/20/19 Page 1 of 2



MINUTE ENTRY                                                        JS10(00:52)
LEMELLE, J.
FEBRUARY 20, 2019

                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

ZEPPORIAH EDMONDS                                                  CIVIL ACTION

VERSUS                                                             NO. 16-298

CITY OF NEW ORLEANS, ET AL.                                        SECTION “B”(3)


       On this date, the Court held a telephone conference with

plaintiff Zepporiah Edmonds and defendant City of New Orleans to

discuss    plaintiff’s       motion   to    reopen    this       case,   which    was

administratively closed pending conclusion of related state court

proceedings.     A   court     reporter    was    present    to    transcribe     the

conference. The Court advised the parties that it is considering

the possibility of holding oral argument on its own motion.

       IT IS ORDERED that plaintiff’s Motion for Leave to File Second

Supplemental and Amending Complaint (Rec. Doc. 116) is DISMISSED

and    plaintiff     shall     file   a    clarifying     and     succinct     fourth

amending     complaint    no    later      than   March     8,    2019   per     court

directives given at today's conference.

       IT IS FURTHER ORDERED that plaintiff shall file a clarifying

and succinct Motion for New Trial/Relief from Judgment or Order

no later than March 8, 2019.

       IT IS FURTHER ORDERED that plaintiff’s Motion for Leave to

File Attachments to Motion to Reopen Case (Rec. Doc. 117) is

DISMISSED per the Court’s directive to plaintiff to make citations
    Case 2:16-cv-00298-ILRL-DEK Document 128 Filed 02/20/19 Page 2 of 2



to the record in his pleadings and allowing parties to file as

exhibits to pleadings portions of the Civil Services record in

electronic format.

     The Court advised the parties this case is ripe for efforts

to amicably resolve the matter in a global settlement involving

the claims asserted here and in the state proceedings, and directed

parties to engage immediately by exchanging settlement proposals.

If parties are unable to resolve the matter, the Court directed

parties to jointly submit their selection of a mediator from the

list of names proposed during today's conference.

     New Orleans, Louisiana, this 20th day of February, 2019.




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE
